Citation Nr: 1217958	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966, including service in the Republic of Vietnam.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from August and September 2005 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the August 2005 decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  In the September 2005 decision, the RO denied entitlement to burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.

The appellant testified before the undersigned at a January 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the Veteran's claims folder.

In May 2008, the Board remanded the service connection claim for further development and the burial benefits claim for issuance of a statement of the case.

The appellant again testified before the undersigned at a June 2009 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the Veteran's claims folder.

In July 2009 and September 2010, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran died and was buried in June 2000; the immediate cause of death was esophageal cancer.

2.  At the time of the Veteran's death, service connection was in effect for a left ankle disability, rated noncompensable from August 31, 1982 to March 31, 1999 and 10 percent disabling since April 1, 1999.

3.  The Veteran's fatal esophageal cancer was not the result of an in-service disease or injury.   

4.  The service-connected left ankle disability was not a principal or contributory cause of the Veteran's death.

5.  The appellant's claim for nonservice-connected VA burial benefits was received by VA on June 7, 2004, more than two years after the permanent burial of the Veteran's body.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 
2.  The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case with regard to the claim for burial benefits.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to burial benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

As for the claim for service connection for the cause of the Veteran's death, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2004, the RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status as a Veteran has been substantiated.  The appellant was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in a January 2007 letter.

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the September 2004 letter, the appellant was provided an explanation of the evidence and information required to substantiate her claim based on a previously service-connected disability.  She was notified of the disability for which the Veteran was service-connected at the time of his death in an August 2008 letter and was notified of the evidence and information required to substantiate her claim based on a disability not yet service-connected in a September 2010 letter. 

There was a timing deficiency in that the January 2007, August 2008, and September 2010 letters were sent after the initial adjudication of the appellant's claim.  This timing deficiency was cured by readjudication of the claim in March 2009 and March 2012 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the appellant's January 2008 and June 2009 hearings, the undersigned identified the issues on appeal at those times.  The appellant provided testimony as to the symptoms of the Veteran's disabilities and as to all treatment received for his disabilities, including his fatal cancer.  She thereby demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Furthermore, the Board remanded the claim to obtain additional evidence (i.e. private treatment records, medical opinions) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and some of the identified post-service private medical records.  The appellant has not reported and the evidence does not otherwise reflect any relevant post-service VA medical treatment.  In addition, VA medical opinions as to the cause of the Veteran's death and as to the etiology of his cause of death have been obtained. 

The appellant has reported that the Veteran had received relevant treatment for disabilities such as diabetes and hypertension from Dr. Grodstein in Englewood, New Jersey from 1987 to 2000.  A letter from that treatment provider dated in June 2008 was submitted by the appellant, however the letter only consisted of a general statement by Dr. Grodstein as to the nature of the Veteran's health problems and no specific medical records were included.

In September and October 2008, the agency of original jurisdiction (AOJ) sent letters to Dr. Grodstein and requested copies of all records of the Veteran's treatment for diabetes and hypertension from 1987 to 2000.  In response to these letters, Dr, Grodstein only submitted a copy of the June 2008 letter already contained in the claims file and did not submit any further treatment records.  

VA's reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim that is not in the custody of a Federal department or agency generally consist of an initial request for the records and, if VA does not receive the records, at least one follow-up request.  As Dr. Grodstein did not submit any additional treatment records following the September and October 2008 letters, VA determined that any further efforts to obtain additional treatment records from him would be futile.  38 C.F.R. § 3.159(c)(2).

In letters dated in September, October, and November 2008, the appellant was notified of the efforts that had been undertaken to obtain treatment records from Dr. Grodstein, she was asked to attempt to obtain any such records herself and to submit any records in her possession, and was notified that her claim could be decided within 30 days after the completion of any efforts to obtain additional records.  

In its May 2008, July 2009, and September 2010 remands, the Board instructed the AOJ to, among other things, send the appellant a VCAA notice letter pertaining to her claim for service connection for the cause of the Veteran's death (to include notice pursuant to Hupp), ask the appellant to complete authorizations to allow VA to obtain any additional relevant treatment records (including from Dr. Grodstein and from Dr. Oster prior to April 2000), to obtain any additional relevant treatment records for which appropriate authorization forms had been completed, to obtain the Veteran's service personnel records, to obtain opinions as to the cause of the Veteran's death and as to the etiology of the cause of death, and to provide the appellant with notice of the amended provisions of 38 C.F.R. § 3.1600(f).

As explained above, the appellant was sent adequate VCAA notice letters pertaining to her service connection claim in August 2008 and September 2010.  In the September 2010 letter, the appellant was asked to identify any additional relevant treatment records and to complete the appropriate releases for any additional private treatment records, including records from Dr. Grodstein and from Dr. Oster dated prior to April 2000.  She did not respond to this letter.  In addition, all relevant service personnel records have been obtained and opinions as to the Veteran's cause of death and as to the etiology of the cause of death were provided in February and November 2009 and March 2011.
The Board notes that the AOJ did not provide the appellant with notice of the amended provisions of 38 C.F.R. § 3.1600(f) pertaining to burial benefits.  However, as explained below, the claim for burial benefits is being denied as a matter of law.  Thus, the appellant has not been prejudiced by the absence of such notice.  Therefore, the AOJ substantially complied with all of the Board's remand instructions and VA has no further duty to attempt to obtain any additional treatment records or provide additional notice.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service Connection

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in June 2000.  His death certificate did not list any specific immediate causes of death.  Rather, the physician who completed the death certificate certified that traumatic injury or poisoning did not play any part in causing death, that death did not occur in any unusual manner, and that death was due entirely to natural causes.  

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The appellant contends that the Veteran's diagnosed esophageal cancer, diabetes, and cardiac problems caused or contributed to his death and that such disabilities were related to service, including herbicide exposure.
There is conflicting medical evidence as to the cause of the Veteran's death.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).
  
In a January 2004 letter, Dr. Oster stated that the Veteran had been diagnosed as having advanced cancer of the esophagus and that such disability was the cause of his death.  No further explanation for this statement was provided.

In a June 2008 letter, Dr. Grodstein reported that the Veteran had suffered from a variety of medical problems, including hypertension, kidney stones, carcinoma of the esophagus, severe hyperlipidemia, and diabetes mellitus.  Although he noted that the Veteran had died from the esophagus cancer, he further explained that all of the identified diagnoses led to his death.  No further explanation or reasoning for this opinion was provided.

In February 2009, a VA physician reviewed the Veteran's claims file and consulted with a diabetologist and oncologist.  The physician opined that metastatic esophageal cancer was primarily the sole cause of the Veteran's death and that his diagnosed type II diabetes mellitus was unlikely to have caused or contributed substantially or materially to his death.  The physician reasoned that life expectancy of metastatic esophageal cancer is usually less than 6 months to a year depending upon performance status.  There is no effective treatment shown to improve survival and treatment is given with palliative intent, as was the case with the Veteran's radiation therapy for pain management.  Although he was noted to have Type II diabetes mellitus and it was not clear as to the onset of the disease, there was no documentation of blood glucose levels, any treatment with medications, or end organ damage (i.e. complications of diabetes).  His diabetes was diet controlled and he did not use any antidiabetic medications.

In November 2009, the VA physician re-reviewed the Veteran's claims file and opined that the Veteran's cardiac problems, diagnosed as congestive heart failure, did not contribute to his death.  This opinion was based on the fact that upon admission to the hospital prior to his death, his lungs were clear and a chest X-ray did not reveal any congestive heart failure.  The etiology of pulmonary edema which was described on multiple chest X-rays during his hospital stay was not clear, as explained by an intensive care admitting note, and was possibly due to fluid overload and possible acute respiratory distress syndrome due to infection.  The Veteran's prolonged respiratory failure was due to myopathy and polyneuropathy which caused his inability to be weaned off a ventilator.  He was placed on comfort care and eventually died of terminal metastatic esophageal cancer and its complications.

In March 2011, the VA physician who provided the February and November 2009 opinions again reviewed the Veteran's claims file.  The physician acknowledged Dr. Grodstein's June 2008 letter, but opined that the primary and sole cause of the Veteran's death was advanced metastatic cancer of the esophagus and that the cancer was not the result of or caused by diabetes, hypertension, hyperlipidemia, or kidney stones.  

The physician explained that hypertension, diabetes, and hyperlipidemia were all major risk factors for coronary artery disease, stroke, and end-stage renal disease, but that the Veteran's cause of death was none of these diseases and was in no way related to them.  Contrary to Dr. Grodstein's opinion, the Veteran died of metastatic cancer and not of cardiovascular disease, a disease which would be the expected cumulative effect of hypertension, diabetes, and hyperlipidemia.  The risk factors for esophageal cancer were smoking and alcohol use/abuse, and the evidence reflected that the Veteran had a history of smoking and alcohol use.  The physician again noted that the life expectancy of metastatic esophageal cancer was usually less than 6 months to a year and that there was no effective treatment proven to improve survival.

Dr. Grodstein's June 2008 statement is of little probative value because it is unaccompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The February and November 2009 and March 2011 opinions, however, are all accompanied by detailed rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Id.  Further, although Dr. Oster's January 2004 statement is of limited probative value because it not accompanied by any specific explanation, it at least supports the conclusion that the Veteran's death was caused by his esophageal cancer.

Thus, the weight of the evidence is in favor of a conclusion that the sole cause of the Veteran's death was metastatic esophageal cancer.  At the time of his death, the Veteran was only service-connected for a left ankle disability.  There are no service-connected disabilities listed on the Veteran's death certificate as causing or contributing to his death, there are no medical opinions to this effect, and the appellant has not contended that any disability for which the Veteran was service-connected caused or contributed to his death.  As there is no evidence that the service-connected left ankle disability caused or contributed to the Veteran's death, the remaining question is whether benefits are payable on the basis of the fatal esophageal cancer.

The Veteran's fatal esophageal cancer is not a condition listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

There is no evidence of any complaints of or treatment for an esophagus disability, including cancer, or any symptoms related to such a disability in the Veteran's service treatment records and his December 1966 separation examination was normal.  In addition, there have been no reports of and the evidence does not reflect a continuity of symptomatology and the evidence indicates that the Veteran's esophageal cancer did not manifest until many years after service.  

The first post-service clinical evidence of an esophagus disability is an April 2000 treatment record from New York Presbyterian Hospital which indicates that the Veteran was diagnosed as having esophagus cancer with bone metastasis.  A second treatment record from that facility, also dated in April 2000, reflects that the esophagus cancer was initially diagnosed in 1997.  During the January 2008 hearing, the appellant reported that the cancer had been diagnosed in 1996.

There is no other medical or lay evidence of earlier symptoms of an esophagus disability.  The absence of any evidence of an esophagus disability for nearly three decades after service weighs the evidence against a finding that the Veteran's fatal esophageal cancer was present in service or in the year or years immediately after service. 

As for the etiology of the Veteran's fatal esophageal cancer, the only medical opinion of record as to whether it was related to service reflects that no such relationship existed.  The VA physician who provided the opinions set forth above opined in March 2011 that the fatal esophageal cancer was neither directly nor indirectly related to the Veteran's service, including presumed exposure to herbicides.  This opinion was based on the fact that esophageal cancer did not occur while in service, that the disability was not a presumptive condition that was recognized as being related to or caused by Agent Orange exposure, and that the Institute of Medicine did not recognize any association between Agent Orange exposure and esophageal cancer.

The March 2011 opinion is accompanied by a rationale which was based upon a review of the Veteran's medical records and reported history and is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The appellant has expressed her belief that the Veteran's diagnosed diabetes and cardiac problems contributed to his death.  However, as a lay person, the appellant lacks the expertise to say that the Veteran's death was caused by diabetes and cardiac problems, as opposed to some other cause.  It would require medical expertise to evaluate the circumstances surrounding the Veteran's death, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the appellant's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2011).

There is no other medical or lay evidence of a relationship between the Veteran's fatal esophageal cancer and service, including herbicide exposure, or of a relationship between his diabetes and cardiac problems and his death, and neither the appellant nor her representative have alluded to the existence of any such evidence.

The Veteran clearly had heroic service and made extreme sacrifices for his country. However, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is based upon the following conditions : (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State, and the Secretary determines i) that there is no next of kin or other person claiming the body of the deceased veteran, and ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601 through 3.1610.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions:  (i) the deceased veteran is eligible for burial in a national cemetery; (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses, to include plot or interment allowance under 38 U.S.C.A. § 2302, must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized at a VA facility pursuant to 38 C.F.R. § 3.1600(c), or for burial in a national cemetery pursuant to 38 C.F.R. § 3.1600(g).  38 C.F.R. § 3.1601(a).

The Veteran died in June 2000 at New York Presbyterian Hospital.  The appellant reported in her June 2004 claim (VA Form 21-530) that the Veteran was buried in a national cemetery or cemetery owned by the federal government within three days of his death in June 2000.  

At the time of his death, the Veteran was only service-connected for a left ankle disability, rated 10 percent disabling.  As explained above, service connection for the cause of his death is being denied.  Thus, as the Veteran did not die of a service-connected disability, did not die in a VA facility, and was buried within 3 days of his death in a national cemetery or cemetery owned by the federal government, a burial allowance is available only if an application for burial benefits was received within two years of his permanent burial.  38 C.F.R. § 1601.

The appellant's application for burial benefits was received by VA on June 7, 2004, more than two years after the Veteran's  June 2000 burial.  The appellant acknowledges that she did not submit a claim within two years of the Veteran's burial.  She and her representative have essentially asserted, however, that her failure to do so was because she was unaware of her entitlement to the benefit prior to consulting with her current representative.

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's burial, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App at 265.  

The legal criteria in this case are clear and the pertinent facts are not in dispute. The appellant did not submit her claim for burial benefits within 2 years of the Veteran's permanent burial.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of burial benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the Court pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for burial benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


